Case: 21-11154         Document: 00516576449           Page: 1      Date Filed: 12/13/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit


                                      No. 21-11154                                  FILED
                                                                            December 13, 2022
                                    Summary Calendar
                                                                               Lyle W. Cayce
                                                                                    Clerk
   Wilbert Norwood Starks,

                                                                  Plaintiff—Appellant,

                                            versus

   Robert J. Davis, Attorney,

                                                                  Defendant—Appellee.


                      Appeal from the United States District Court
                          for the Northern District of Texas
                               USDC No. 3:20-CV-2771


   Before Clement, Southwick, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Wilbert Norwood Starks, proceeding pro se, appeals the district
   court’s denial of his petition for a writ of mandamus for lack of subject matter
   jurisdiction or, alternatively, as frivolous and the denial of his motion to alter
   or amend the judgment pursuant to Federal Rule of Civil Procedure 59(e). In
   both his petition for a writ of mandamus and in the instant appeal, Starks


          *
              This opinion is not designated for publication. See 5th Circuit Rule 47.5.
Case: 21-11154       Document: 00516576449             Page: 2      Date Filed: 12/13/2022




                                        No. 21-11154


   challenges a Texas state court judgment ordering him to pay sanctions and
   fees. Starks contends that the state court that entered the order lacked
   jurisdiction, which he argued rendered the order void.
           We review the denial of a Rule 59(e) motion for abuse of discretion.
   See Trevino v. City of Fort Worth, 944 F.3d 567, 570 (5th Cir. 2019). Because
   Starks filed his notice of appeal after the denial of his Rule 59(e) motion, the
   denial of that motion merged with the underlying judgment such that we may
   consider both the denial and the judgment. See Banister v. Davis, 140 S. Ct.
   1698, 1703 (2020). We review the dismissal of a suit for lack of subject matter
   jurisdiction de novo. Lane v. Halliburton, 529 F.3d 548, 557 (5th Cir. 2008).
   Further, we review dismissals as frivolous for abuse of discretion. Berry v.
   Brady, 192 F.3d 504, 507 (5th Cir. 1999); see 28 U.S.C. § 1915(e)(2)(B).
          In his federal civil action, Starks requested that the district court grant
   the petition for a writ of mandamus and overturn the state court’s sanctions
   and fees order. His claims concerning the state court order are barred under
   the Rooker–Feldman 1 doctrine because they invite the federal district court’s
   “review and rejection” of the state court judgment. Exxon Mobil Corp. v.
   Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005). “If a state trial court errs
   the judgment is not void, it is to be reviewed and corrected by the appropriate
   state appellate court.” Liedtke v. State Bar of Texas, 18 F.3d 315, 317 (5th Cir.
   1994). The district court lacked the power to nullify the state court sanctions
   and fees order because federal district courts, as courts of original
   jurisdiction, lack appellate jurisdiction to review, modify, or nullify final
   orders of state courts. Id.




          1
            See D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fid. Trust
   Co., 263 U.S. 413 (1923).




                                              2
Case: 21-11154     Document: 00516576449           Page: 3   Date Filed: 12/13/2022




                                    No. 21-11154


          Starks attempts to sidestep Rooker–Feldman by arguing that the state
   court judgment was void from the outset. However, the cases that recognize
   the voidness exception indicate that it is presently limited to the bankruptcy
   context. See Schmitt v. Schmitt, 324 F.3d 484, 487 (7th Cir. 2003). Further,
   Starks’s claims that the sanctions and fees order was void lack merit.
          Accordingly, the district court did not err or abuse its discretion by
   dismissing Starks’s claims as barred by the Rooker–Feldman doctrine and as
   frivolous. See Lane, 529 F.3d at 557; Berry, 192 F.3d at 507. Moreover, the
   district court did not abuse its discretion by denying Starks’s Rule 59(e)
   motion on the same grounds. See Trevino, 944 F.3d at 570.
          AFFIRMED.




                                         3